Order, Supreme Court, New York County (Alice Schlesinger, J.), entered August 21, 1991, which granted claimant’s application for permission to file a late notice of claim, unanimously affirmed, without costs.
The IAS Court has broad discretion to permit the late filing of a notice of claim, giving due consideration to the various statutory factors set forth in General Municipal Law § 50-e (5). (Matter of Andrews v Village of Sherburne, 140 AD2d 790, *297791, lv denied 72 NY2d 807.) In this case, where the claimant is an infant and respondent New York City Housing Authority was given notice of the claim promptly after expiration of the ninety day period and has demonstrated no discernible prejudice since the alleged defective condition existed subsequent to the filing of the notice, the IAS Court did not abuse its discretion in granting the requested relief. Neither the purported inadequacy of the claimant’s excuse for the limited delay that took place in this case, nor the fact that the claimant may ultimately be unsuccessful on the merits (see, Matter of Reisse v County of Nassau, 141 AD2d 649, 650) precludes the court from exercising its discretion in this case. We also find that the stipulation submitted by claimant was sufficient to evidence a waiver of respondent’s service objection. Concur — Murphy, P. J., Wallach, Ross, Asch and Rubin, JJ.